DETAILED ACTION
	Claims 1, 8-11 and 21-26 are present.
	All objections and rejections raised in prior Office Actions are withdrawn unless restated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/13/2022 has been entered.

Election/Restrictions
In the interest of compact prosecution, the restriction requirement between Inventions I and II as set forth in the Office Action dated 10/28/2020 is withdrawn and claim 11 is rejoined and examined herein.  It is noted that the species election requirements remain of record.
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Interpretation
	The specification, para. [0025], defines “several” as being limited to 1 to 40.  The term “several” in claims 1 and 10 is given this limiting meaning.

Claim Objections
Claim 11 is objected to because of the following informalities:    
Claim 11 recites “the following proteins (1) to (4)” and does not later recite a protein (4).  Claim 11 should be amended to recited “the following proteins (1) to (3).”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed.  For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  
“A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus.”).  Regents of the University of California v. Eli Lilly & Co., 119, F.3d 1559, 1568, 43 USPQ2d 1398, 1405 (Fed. Cir. 1997).
MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the biomolecule, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.”
“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  . . ., reduction to drawings . . ., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.”  MPEP 2163.
Furthermore, a “‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure ‘indicates that the patentee has invented species sufficient to constitute the gen[us].’ See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (‘[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.’). ‘A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.’ In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).”  MPEP 2163.
Claims 21 and 24 recite “a protein comprising an amino acid sequence of SEQ ID NO: 1” with respect to a protein that is an alcohol acyltransferase, wherein “a” sequence of SEQ ID NO: 1 is any two or more consecutive amino acid residues forming a subsequence of SEQ ID NO: 1.  The number of potential subsequences of two or more amino acid residues present in SEQ ID NO: 1 is extremely large such that claims 21 and 24 encompasses substantial structural variation.
“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  . . ., reduction to drawings . . ., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.”  Here, the specification only directly describes a species having 100% identity to SEQ ID NO: 1 and further species having 100% identity to SEQ ID NOS: 5 or 7, which is not representative of alcohol acyltransferases having any two or more amino acid residues that are a subsequence of SEQ ID NO: 1.  Further, the specification provides no discussion of which regions of SEQ ID NO: 1 are critical to be included in embodiment species to achieve a target protein having alcohol acyltransferase activity and having activity with 3-hydroxyisobutyryl-CoA as a substrate as recited.  As such, the specification does not provide for “disclosure of relevant, identifying characteristics” for member species of the recited genus of alcohol acyltransferases being “a protein comprising an amino acid sequence of SEQ ID NO: 1.” 
This rejection can be obviated by amending the claim language in claims 21 and 24 to recite “a protein comprising the amino acid sequence of SEQ ID NO: 1” as recited in claims 1 and 10.
The claims lack adequate written description in the specification for the reasons stated.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an amino acid sequence having a sequence identity of 80% or more with the amino acid sequence of SEQ ID NO:1 and having an alcohol acyltransferase activity that catalyzes esterification of 3-hydroxyisobutyryl-CoA, does not reasonably provide enablement for a protein comprising an amino acid sequence of the SEQ ID NO:1 and not requiring such protein to have any specific activity or function.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
An “analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.”  MPEP 2164.01.  “A conclusion of lack of enablement means that . . . the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention [i.e. commensurate scope] without undue experimentation.”  In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); MPEP 2164.01.
	In In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988), several factors implicated in determination of whether a disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” are identified.  These factors include, but are not limited to:
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  No single factor is independently determinative of enablement; rather “[i]t is improper to conclude that a disclosure is not enabling based on an analysis of only one of the above factors while ignoring one or more of the others.”  MPEP 2164.01.  Likewise, all factors may not be relevant to the enablement analysis of any individual claim.
“According to In re Bowen, 492 F.2d 859, 862-63, 181 USPQ 48, 51 (CCPA 1974), the minimal requirement is for the examiner to give reasons explaining the uncertainty of the enablement. This standard is applicable even when there is no evidence in the record of operability without undue experimentation beyond the disclosed embodiments.” See also In re Brana, 51 F.3d 1560, 1566, 34 USPQ2d 1436, 1441 (Fed. Cir. 1995); MPEP 2164.04.  
Claim 11, part (1), recites “a protein comprising an amino acid sequence of the SEQ ID NO: 1,” wherein “a” sequence of SEQ ID NO: 1 is any two or more consecutive amino acid residues forming a subsequence of SEQ ID NO: 1.  Further, claim 11, part (1), does not require the protein to have any activity.  While it is noted that claim 11, parts (2) and (3), require an activity of catalyzing esterification of 3-hydroxyisobutyryl-CoA, a complete embodiment of claim 11 is the features of claim 11, part (1), only.
“Although, typically, inoperative embodiments are excluded by language in a claim (e.g., preamble), the scope of the claim may still not be enabled where undue experimentation is involved in determining those embodiments that are operable. A disclosure of a large number of operable embodiments and the identification of a single inoperative embodiment did not render a claim broader than the enabled scope because undue experimentation was not involved in determining those embodiments that were operable. In re Angstadt, 537 F.2d 498, 502-503, 190 USPQ 214, 218 (CCPA 1976).  However, claims reading on significant numbers of inoperative embodiments would render claims nonenabled when the specification does not clearly identify the operative embodiments and undue experimentation is involved in determining those that are operative.” Atlas Powder Co. v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 1577, 224 USPQ 409, 414 (Fed. Cir. 1984); In re Cook, 439 F.2d 730, 735, 169 USPQ 298, 302 (CCPA 1971); MPEP 2164.08(b).  
Here, claim 11, part (1), read on a significant number of inoperative embodiments since claim 11, part (1), does not recite any requirement for the protein to have any particular activity, function or property.  That is, any protein having a fragment or subsequence of recited SEQ ID NO: 1 is a full embodiment of claim 11, part (1), regardless of the presence or absence of any recognizable activity or function of such protein such that inoperative embodiments are not excluded by the language of claim 11, part (1).
Regarding Wands factors (A)-(C), the scope of the claims is discussed above.  It is recognized that a protein having 100% sequence identity to SEQ ID NO: 1 has alcohol transferase activity as described by the specification.  However, claim 11 directly reads on embodiment proteins having no activity and the majority of proteins having only a fragment of SEQ ID NO: 1 including as few as two contiguous amino acid residues of SEQ ID NO: 1 will not have functionality as an alcohol acyltransferase or any other enzymatic activity. That is, the majority or a significant number of species encompassed by the genus of “a protein comprising an amino acid sequence of the SEQ ID NO: 1” do not have any function that is determinable through examination of the prior art or the specification.
Regarding Wands factors (D)-(H), although the skill in the art is high, an ordinarily skill artisan is unable to determine the function and therefore how to use any protein having any contiguous two amino acid residues of SEQ ID NO: 1.  That is, the state of the prior art is not advanced enough to predict a function or activity, if any, that may be present by having any two consecutive amino acid residues of SEQ ID NO: 1.  Further, the specification has no discussion of species having a large amount of substitution or modification to SEQ ID NO: 1 as to be only structurally defined by having any two consecutive amino acid residues of SEQ ID NO: 1 but otherwise large enough to be considered to be a protein.  That is, the specification provides no direction or working embodiments to identify a function or activity, if any, that may be present by having any two consecutive amino acid residues of SEQ ID NO: 1.  In view of the same, when provided with any embodiment of claim 11, part (1), having low identity to SEQ ID NO: 1 or any other protein described in the specification or prior art (since claim 11 reads on any protein having any subsequence of SEQ ID NO: 1), a skilled artisan would have to undertake unguided experimentation to determine what activity, if any, that such an embodiment protein possesses as to understand how to use embodiment proteins that do not have alcohol acyltransferase activity.  Such experimentation is not routine in the art and is therefore undue.  
For these reasons, all of the Wands factors indicate non-enablement of claim 11, part (1).  This rejection may be obviated by amending claim 11, part (1), to recite “a protein comprising the amino acid sequence of the SEQ ID NO: 1.” 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 21 and 24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.    
MPEP 608.01(n)(III) provides:
In accordance with 35 U.S.C. 112(d), or pre-AIA  35 U.S.C. 112, fourth paragraph, a claim in dependent form shall contain:
(i) a reference to a claim previously set forth, and 
(ii) then specify a further limitation of the subject matter claimed. 
Following the statute, the test as to whether a claim is a proper dependent claim is that it shall include every limitation of the claim from which it depends and specify a further limitation of the subject matter claimed. For example, if claim 1 recites the combination of elements A, B, C, and D, a claim reciting the structure of claim 1 in which D was omitted or replaced by E would not be a proper dependent claim, even though it placed further limitations on the remaining elements or added still other elements.

Claims 21 and 24 depend from independent claims 1 and 10, respectively.  Both claims 1 and 10 recite and require an alcohol acyltransferase that is any one of the following proteins (1) to (3): (1) a protein comprising the amino acid sequence of SEQ ID NO:1; (2) a protein comprising an amino acid sequence derived from the amino acid sequence of the SEQ ID NO:1 by deletion, insertion, substitution and/or addition of one or several amino acids, and having an alcohol acyltransferase activity catalyzing esterification of 3-hydroxyisobutyryl-CoA; and (3) a protein comprising an amino acid sequence having a sequence identity of 80% or more with the amino acid sequence of SEQ ID NO:1 and having an alcohol acyltransferase activity that catalyzes esterification of 3-hydroxyisobutyryl-CoA.
As such, claims 1 and 10 require the recited alcohol acyltransferase have at least 80% identity to SEQ ID NO: 1 as recited in part (3) of claims 1 and 10 wherein parts (1) and (2) of claim 1 recite higher identity to SEQ ID NO: 1 wherein “several” is defined in para. [0025] of the specification as being limited to 1 to 40.  Recitation of “(1) a protein comprising the amino acid sequence of SEQ ID NO:1” in claims 1 and 10 is interpreted as reciting 100% identity to SEQ ID NO: 1.  
The rejections of claims 21 and 24 under 35 U.S.C. 112(a) stated above are incorporated as reference.  As stated above, recitation in claims 21 and 24 of the recited alcohol acyltransferase being “(1) a protein comprising an amino acid sequence of SEQ ID NO: 1” wherein “a” sequence of SEQ ID NO: 1 is any two or more consecutive amino acid residues forming a subsequence of SEQ ID NO: 1.  As such, claims 21 and 24 omit the requirement from claims 1 and 10, respectively, that the recited alcohol acyltransferase be limited to those species that are identical to SEQ ID NO: 1 being “(1) a protein comprising the amino acid sequence of SEQ ID NO:1” or otherwise limited to no more than 40 deletions, insertions, etc., or at least 80% sequence identity to recited SEQ ID NO: 1 as recited in parts (2) and (3) of claims 1 and 10.  For these reasons, dependent claims 21 and 24 depending from claims 1 and 10, respectively, omit a feature from claims 1 and 10 being a requirement that the alcohol acyltransferase be identical to SEQ ID NO: 1 or otherwise limited to no more than 40 deletions, insertions, etc., or at least 80% sequence identity to recited SEQ ID NO: 1 as recited in parts (1), (2) and (3) of claims 1 and 10 and replaced with a feature that the alcohol acyltransferase be “(1) a protein comprising an amino acid sequence of SEQ ID NO: 1,” wherein “a” sequence of SEQ ID NO: 1 is any two or more consecutive amino acid residues forming a subsequence of SEQ ID NO: 1.  Such a subsequence of SEQ ID NO: 1 can have less than 80% identity to SEQ ID NO: 1 or have more than 40 deletions, insertions and/or additions relative to SEQ ID NO: 1. That is, the scope of the alcohol acyltransferase recited in claims 21 and 24 is broader that the scope of the alcohol acyltransferase recited in claims 1 and 10 from which claims 21 and 24, respectively, depend.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GenBank, Accession No. XP_022742021.1, 2017, www.ncbi.nlm.nih.gov.
GenBank XP_022742021.1 discloses a protein identical to recited SEQ ID NO: 1 described as a benzyl alcohol O-benzoyltransferase.  It is noted that claim 11, part (1), does not require the recited protein to have any particular activity.  For these reasons, GenBank XP_022742021.1 disclose all of the features of claim 11, part (1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21 and 24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Burk et al. (U.S. 2013/0065279 A1) further in view of Guterman et al. (Generation of phenylpropanoid pathway-derived volatiles in transgenic plants, Plant Mol. Biol. 60 (2006): 555-63), Sato et al. (JP 2015-116141 A) (“JP’141”) and Souleyre et al. (An alcohol acyl transferase from apple (cv. Royal Gala), MpAAT1, produces esters involved in apple fruit flavor, FEBS J. (2005): 272: 3132-44).
JP’141 is cited on the IDS dated 08/31/2020 with a full English-language translation, which is cited herein.
As an initial matter, the rejections under 35 U.S.C. 112(a) and 112(d) above are incorporated herein by reference including the scope of “a protein comprising an amino acid sequence of SEQ ID NO: 1.”  Since claims 21 and 24 are considered to have a broader scope for an alcohol acyltransferase than claims 1 and 10, respectively, as stated in the rejections under 35 U.S.C. 112(d), claims 21 and 24 are rejected without concurrent rejection of claims 1 and 10.
Burk et al., abstract, teach:
The invention provides a non-naturally occurring microbial organism having a methacrylic acid, methacrylate ester, 3-hydroxyisobutyrate and/or 2-hydroxyisobutyrate pathway. The microbial organism contains at least one exogenous nucleic acid encoding an enzyme in a methacrylic acid pathway. The invention additionally provides a method for producing methacrylic acid, methacrylate ester, 3-hydroxyisobutyrate and/or 2-hydroxyisobutyrate. The method can include culturing methacrylic acid, methacrylate ester, 3-hydroxyisobutyrate and/or 2-hydroxyisobutyrate producing microbial organism, where the microbial organism expresses at least one exogenous nucleic acid encoding a methacrylic acid pathway enzyme in a sufficient amount to produce methacrylic acid, methacrylate ester, 3-hydroxyisobutyrate and/or 2-hydroxyisobutyrate, under conditions and for a sufficient period of time to produce methacrylic acid, methacrylate ester, 3-hydroxyisobutyrate and/or 2-hydroxyisobutyrate.
“In one embodiment, the invention provides a method wherein said microbial organism further comprises a 3-hydroxyisobutyrate ester pathway comprising at least one exogenous nucleic acid encoding a 3-hydroxyisobutyrate ester pathway enzyme expressed in a sufficient amount to produce a 3-hydroxyisobutyrate ester, said 3-hydroxyisobutyrate ester pathway comprising a pathway selected from: (a) a 3-hydroxyisobutyrate-CoA transferase or a 3-hydroxyisobutyrate-CoA synthetase; and an alcohol transferase; or (b) a 3-hydroxyisobutyrate ester-forming enzyme.” Burk et al., para. [0079].
“FIG. 28 shows an exemplary pathway to a methacrylate ester via 3-hydroxyisobutyrate and/or 3-hydroxyisobutyryl-CoA. R—OH refers to any organic alcohol.” Burk et al., para. [0043].
	“The invention also provides a method for producing a methacrylate ester by culturing a non-naturally occurring microbial organism under conditions and for a sufficient period of time to produce a 3-hydroxyisobutyrate ester, wherein the non-naturally occurring microbial organism includes an exogenous nucleic acid encoding an alcohol transferase or a 3-hydroxyisobutyrate ester-forming enzyme expressed in a sufficient amount to produce a 3-hydroxyisobutyrate ester, and chemically dehydrating the 3-hydroxyisobutyrate ester to produce a methacrylate ester as exemplified in FIG. 28 and FIG. 30, steps 6 and 7.”  Burk et al., para. [0178].
	As shown in Fig. 28 of Burk et al., the microbial organism disclosed by Burk et al. is employed in a process of producing 3-hydroxyisobutyric acid ester and methacrylate by reacting an alcohol (R-OH) with 3-hydroxyisobutyryl-CoA in the presence of an alcohol transferase.  Since the alcohol transferase catalyzes the reaction of an alcohol with 3-hydroxyisobutyryl-CoA to form the product 3-hydroxyisobutyric acid ester, such alcohol transferase is an alcohol acyltransferase. 
However, Burk et al. do not directly state the identity of any alcohol transferase for converting 3-hydroxyisobutyryl-CoA to 3-hydroxyiosbutyric acid ester.
Burk et al., Example III, describe “Enzymes with alcohol transferase activity can be applied to form methacrylate esters from methacrylyl-CoA and alcohols.” Burk et al., para. [0315].  Although Burk et al. do not directly state specific alcohol transferases for converting 3-hydroxyisobutyryl-CoA to 3-hydroxyiosbutyric acid ester, at the time of filing the ordinarily skilled artisan would have been motivated to apply the various alcohol transferases taught in Example III of Burk et al. as an alcohol transferase for forming 3-hydroxyiosbutyric acid ester, since the same are the only alcohol transferases taught by Burk et al. and due to the structural similarity between methacrylyl-CoA and 3-hydroxyisobutyryl-CoA.  Specifically, Burk et al., para. [0319], references “the Rosa hybrid cultivar AAT1 encoding an alcohol acetyltransferase (Guterman et al. Plant MoI Biol 2006, 60: 555-563).” The alcohol acetyltransferase taught by Guterman et al. is described as “responsible for the formation of geranyl acetate from geraniol and acetyl-CoA in rose flowers.”  Guterman et al., page 556, left column.  That is, Burk et al. teach that the rose AAT1 alcohol acetyltransferase utilizes a methacrylyl-CoA substrate while Guterman et al. teach that the same alcohol acetyltransferase utilizes acetyl-CoA as a substrate.  As such, at the time of filing the ordinarily skilled artisan at the time of filing would have recognized from the teachings of Burk et al. and Guterman et al. that the taught rose AAT1 alcohol acetyltransferase utilizes a range of CoA substrates including but not limited to acetyl-CoA and methacrylyl-CoA such that the ordinarily skilled artisan at the time of filing would have recognized that the various alcohol transferases taught by Burk et al., including the transferase taught by Guterman et al., as a suitable alcohol transferase to apply to the conversion of  3-hydroxyisobutyryl-CoA to 3-hydroxyiosbutyric acid ester with a reasonable expectation of success. 
JP’141, abstract, teach a method for production isobutyric acid ester by a microorganism transformed to have ability to produce iso-butyric acid ester by transducing a gene of alcohol acyltransferase gene capable of producing isobutyric acid ester from isobutyryl CoA and an alcohol or
phenolic compound. Also provided is a method for producing isobutyric acid ester that comprises a step of producing isobutyric acid ester by the action of the microorganism.
	Paragraphs [0020] and [0021] of JP’141 teach that the alcohol acyltransferase gene is preferably sourced from one of several plants “Particularly preferred are plants belonging to Rosales,” wherein the rose AAT1 alcohol acetyltransferase taught by Burk et al. and Guterman et al. are from Rosales.  Several additional plant sources for the alcohol acyltransferase are proposed including “durian (Durio zibethinus)” and “Tomato (Solanum lycopesrsicum).”  JP’141, last para., page 10. “Particularly preferred are AAT apple-derived AAT gene (SEQ ID NO: 2) [encoding SEQ ID NO: 1 of JP’141], strawberry-derived ATT gene (SEQ ID NO: 4) [encoding SEQ ID NO: 3 of JP’141], and strawberry-derived AAT gene (SEQ ID NO: 6) [encoding SEQ ID NO: 5 of JP’141].” JP’141, para., [0025].
An alignment between recited SEQ ID NO: 1 (Qy) and SEQ ID NO: 1 of JP’141 (Db) is as follows: 

    PNG
    media_image1.png
    646
    667
    media_image1.png
    Greyscale

	An alignment between recited SEQ ID NO: 1 (Qy) and SEQ ID NO: 3 of JP’141 (Db) is as follows:

    PNG
    media_image2.png
    585
    670
    media_image2.png
    Greyscale

As can be seen from the alignment above, SEQ ID NOS: 1 and 5 of JP’141 has “an amino acid sequence of [recited] SEQ ID NO: 1” as defined above (i.e. any fragment of recited SEQ ID NO: 1) as recited in claims 21 and 24.
 As discussed above, a person having ordinary skill in the art at the time of filing would have been motivated to employ a rose (from Rosales) AAT1 alcohol acetyltransferase for converting 3-hydroxyisobutyryl-CoA to 3-hydroxyiosbutyric acid ester.  JP’141 teach specific alcohol acyltransferases having specific activity for converting isobutyryl-CoA to an isobutyric acid ester.  As discussed with regards to the rose (from Rosales) AAT1 alcohol acetyltransferase taught by Burk et al. and Guterman et al., the ordinarily skilled artisan at the time of filing would have recognized that the transferase has the ability to utilize a broad range of acyl-CoA substrates.  Souleyre et al. teach a Malus pumila alcohol acyltransferase (MpAAT1) having over 95% sequence identity with SEQ ID NO: 1 of JP’141 described as “utiliz[ing] a range of short to medium chain CoAs.” Souleyre et al., abstract, and Fig. 2.  As such, at the time of filing, the ordinarily skilled artisan at the time of filing would have recognized that the various alcohol acyltransferases taught by JP’141 in addition to utilizing an isobutyryl-CoA substrate would be expected to utilize the close structural homologue 3-hydroxy isobutyryl-CoA since it is recognized that alcohol transferases having high sequence identity (over 95%) with SEQ ID NO: 1 as disclosed by JP’141 do not have strict substrate specificity for acyl-CoA substrates.  Therefore, at the time of filing the ordinarily skilled artisan would have been motivated to utilizing an alcohol acyltransferase being the rose AAT1 alcohol acetyltransferase taught by Burk et al. and Guterman et al., any of SEQ ID NO: 1, 3 or 5 from JP’141 and/or an alcohol acyltransferase from “durian (Durio zibethinus)” within embodiments of Burk et al. for an alcohol transferase for converting 3-hydroxyisobutyryl-CoA to 3-hydroxyiosbutyric acid ester.  The ordinarily skilled artisan would have been motivated to do this since JP’141 expressly teaches that an alcohol acyltransferase being SEQ ID NO: 1, 3 or 5 from JP’141 and/or an alcohol acyltransferase from “durian (Durio zibethinus)” are preferred transferases for utilizing isobutyryl-CoA as a substrate that is a close structural homolog to 3-hydroxyisobutyryl-CoA wherein there would be a reasonable expectation of success that the alcohol acyltransferases taught by JP’141 function on 3-hydroxyisobutyryl-CoA as a substrate.  Further, Burk et al., para. [0079], teach that a genetically modified microorganism should express the appropriate alcohol transferase (such as any of the alcohol acyltransferases discussed above) from an exogenous nucleic acid along with exogenous nucleic acids encoding a protein encoding a pathway production 3-hydroxyisobutyrate-CoA.
Regarding claim 24 depending from claim 10, “The invention also provides a method for producing a methacrylate ester by culturing a non-naturally occurring microbial organism under conditions and for a sufficient period of time to produce a 3-hydroxyisobutyrate ester, wherein the non-naturally occurring microbial organism includes an exogenous nucleic acid encoding an alcohol transferase or a 3-hydroxyisobutyrate ester-forming enzyme expressed in a sufficient amount to produce a 3-hydroxyisobutyrate ester, and chemically dehydrating the 3-hydroxyisobutyrate ester to produce a methacrylate ester as exemplified in FIG. 28 and FIG. 30, steps 6 and 7.”  Burk et al., para. [0178].  When SEQ ID NO: 1 or 3 of JP’141 is employed to produce the 3-hydroxyisobutyrate ester as described in para. [0178] of Burk et al. for the reasons set forth above, all of the features of claim 24 are reached.

Claim(s) 1, 8, 10, 11 and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burk et al., Guterman et al., JP’141, and Souleyre et al. as applied to claims 21 and 23 above, and further in view of Teh et al. (The draft genome of tropical fruit durian (Durio zibethinus), Nature Genetics 49 (2017): 1633-41), Asano et al. (U.S. 2017/0022525 A1) and GenBank, Accession No. XP_022742021.1, 2017, www.ncbi.nlm.nih.gov.
As discussed above, the at the time of filing the ordinarily skilled artisan would have been motivated to utilizing an alcohol acyltransferase being the rose AAT1 alcohol acetyltransferase taught by Burk et al. and Guterman et al., SEQ ID NO: 1, 3 or 5 from JP’141 and/or an alcohol acyltransferase from “durian (Durio zibethinus)” within embodiments of Burk et al. for an alcohol transferase for converting 3-hydroxyisobutyryl-CoA to 3-hydroxyiosbutyric acid ester.  Further, the rejection under 35 U.S.C. 102(a)(1) over GenBank XP_022742021.1 stated above is incorporated herein by reference.
	However, JP’141 do not disclose the amino acid sequence for alcohol acyltransferase from Durio zeibethinus.  Asano et al., abstract, teach the use of alcohol acyltransferase from Durio zibethinus particularly for methods of reacting an alcohol with methacrylyl-CoA to form a corresponding ester.  However, the alcohol acyltransferase from Durio zibethinus appears to be the same one described by JP’141.  Asano et al. describe the application of alcohol acyltransferase from Durio zibethinus wherein “One gram of a Durio zibethinus fruit was finely chopped and measured in a vial, to which 0.5 mL of a substrate solution (50 mM Tris-HCl (pH 8.5, 40 mM ethanol, 0.125 mM methacrylyl-CoA) was added. The vial was sealed and the mixture was reacted at 30° C. for 3 hours.” Asano et al., para. [0167].
That is, in addition to the teachings of JP’141, Asano et al. teach that a D. zibethinus alcohol acyltransferase is particularly useful for formation of esters of methacrylyl-CoA that is structurally similar to 3-hydroxyisobutylyl-CoA wherein hydration of the double bond of methacrylyl-CoA yields 3-hydroxyisobutyl-CoA.  As such, in additional to JP’141 teaching the appropriateness of D. zibethinus (Durian) alcohol acyltransferase for conversion of CoA compounds to their corresponding esters, Asano et al. through working examples that the alcohol acyltransferase from D. zibethinus is particularly appropriate for producing esters of CoA compounds.
“The invention provides a microorganism transformed to have an ability to produce isobutyric acid ester by transducing a gene of alcohol acyltransferase gene capable of producing isobutyric acid ester from isobutyryl CoA and an alcohol.” JP’141, abstract.  “In one embodiment, the invention provides a method wherein said microbial organism further comprises a 3-hydroxyisobutyrate ester pathway comprising at least one exogenous nucleic acid encoding a 3-hydroxyisobutyrate ester pathway enzyme expressed in a sufficient amount to produce a 3-hydroxyisobutyrate ester, said 3-hydroxyisobutyrate ester pathway comprising a pathway selected from: (a) a 3-hydroxyisobutyrate-CoA transferase or a 3-hydroxyisobutyrate-CoA synthetase; and an alcohol transferase; or (b) a 3-hydroxyisobutyrate ester-forming enzyme.” Burk et al., para. [0079].
As such, both JP’141 and Burk et al. teach or suggest that a microorganism should express an appropriate alcohol transferase (i.e. alcohol acyltransferase).  “The gene can also be isolated by preparing a DNA probe based on the information, for example, preparing a primer used for PCR, and performing PCR. It is also possible to totally synthesize the base sequence of the AAT gene by a usual method.” JP’141, para. [0024].  Teh et al. reports a complete draft genome of D. zibethinus deposited under accession PRJNA400310.  Teh et al., abstract, and “Data Availability,” page 12 of PDF. While neither JP’141 nor Asano et al. report the sequence for the discussed D. zibethinus alcohol acyltransferase, at the time of filing an ordinarily skilled artisan would have been motivated to identify the amino acid sequence for an appropriate D. zibethinus alcohol acyltransferase by looking for genes having similarity to any of SEQ ID NOS: 1, 3 or 5 of JP’141 in the sequence information for D. zibethinus reported by Teh et al.  An ordinarily skilled artisan at the time of filing would have been motivated to do this since both Burk et al. and JP’141 teach that it is appropriate to heterologously express such an alcohol acyltransferase in a microorganism including isolating an encoding gene using PCR and other established techniques.  The genomic sequence information disclosed by Teh et al. includes the enzyme described in GenBank XP_022742021.1 that is identical to recited SEQ ID NO: 1 and described as a benzyl alcohol O-benzoyltransferase.  As indicated above, the enzyme having recited SEQ ID NO: 1 as described in GenBank XP_022742021.1 has recognizable homology to both SEQ ID NOS: 1 and 3 of JP’141.  In view of the direct suggestion in the prior art of employing a D. zibethinus (Durian) alcohol acyltransferase for conversion of CoA compounds to corresponding esters, including isobutyryl-CoA and/or 3-hydroxyisobutyryl-CoA as discussed, an ordinarily skilled artisan would have been motivated to identify and heterologously express in a recombinant microorganism in accordance with the teachings of Burk et al. and JP’141 alcohol transferases having recognizable similarity to those sequences described in JP’141 (SEQ ID NO: 1, 3 or 5 thereof) including the enzyme described in GenBank XP_022742021.1 identical to recited SEQ ID NO: 1. 

Claim(s) 1, 8, 9, 10, 11 and 21-26 (all pending claims) is/are rejected under 35 U.S.C. 103 as being unpatentable over Burk et al., Guterman et al., JP’141, Souleyre et al., Teh et al., Asano et al., and GenBank XP_022742021.1 as applied to claims 1, 8, 10, 11 and 21-26 above, and further in view of O’Malley et al. (WO 2017/069267 A1).  AU 2016340470 B2 (“AU’470”) is cited below as an English language translation of O’Malley et al.
Regarding claim 9, as set forth in Fig. 28 of Burk et al., the 3-hydroxyisobuyrate that is converted to 3-hydrxoyisobutyryl-CoA and then 3-hydroxybutyric acid ester can be from “biological pathway or exogenously supplied.”  It is noted that Fig. 11 of Burk et al. teaches a pathway for production of isobutyryl-CoA from valine.  
	Many pathways are known in the prior art for producing 3-hydroxyisobutyryl-CoA.  Burk et al., abstract, teach methods for producing methacrylic acid esters and/or methacrylyl-CoA.  Fig. 1 of O’Malley et al. teach a pathway wherein valine is converted to 3-hydroxyisobutyryl-CoA through a methacrylyl-CoA precursor in vivo.  “In another aspect, the present invention provides a method for producing 3-hydroxyisobutyryl-CoA from valine.” AU’470, para. [0008b].  “A first enzymatic step in the conversion of valine to an MMA precursor is the formation of 2-oxoisovalerate from valine. This may be accomplished by the action of a branched chain aminotransferase enzyme (BCAT).” AU’470, para. [0039]. “The second step in the bioproduction of MAA precursors from valine is the decarboxylation of 2-oxoisovalerate to isobutyryl-CoA. This step may be accomplished by the branched-chain α-keto acid
dehydrogenase (BCKAD) complex.” AU’470, para. [0041].  “A third step in the MMA precursor bioproduction process is the oxidation of isobutyryl-CoA to (methacrylic acid) -CoA (MAA-CoA) . This step may be performed by a suitable enzyme, such as an isobutyryl-CoA dehydrogenase enzyme.” AU’470, para. [0048]. “In the bioproduction of 3-HIB from valine, one step is the conversion of MAA-CoA to 3-hydroxyisobutyryl-CoA. In the bioproduction of 3-HIB from valine, one step is the conversion of MAA-CoA to 3-hydroxyisobutyryl-CoA.” AU’470, para. [0052]. MMA-CoA is methacrylyl-CoA such that 3-hydroxyisobutyryl-CoA is synthesized from methacrylyl-CoA in vivo within a microorganism.
	At the time of filing, the ordinarily skilled artisan at the time of filing would have been motivated to employ any known pathway in the prior art to produce 3-hydroxyisobutyryl-CoA within embodiments of Burk et al. since Burk et al. in Fig. 28 directly teach and instruct that a biological pathway be employed to produce 3-hydroxyisobutyrate and/or 3-hydroxyisobutyryl-CoA.  As such, the ordinarily skilled artisan at the time of filing would have been motivated to modify embodiments of microorganisms as taught by Burk et al. to express any suitable pathway for production 3-hydroxyisobutyrate and/or 3-hydroxyisobutyryl-CoA including the pathway as shown in Fig. 1 of O’Malley et al. wherein 3-hydroxyisobutyryl-CoA is synthesized from methacrylyl-CoA in vivo within a microorganism as recited in claim 9.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) a protein that occurs in nature. This judicial exception is not integrated into a practical application because the claims do not recite any additional features that can be considered to be an application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any features in addition to a naturally-occurring protein.
“If the claim includes a nature-based product that does not exhibit markedly different characteristics from its naturally occurring counterpart in its natural state, then the claim recites a "product of nature" exception, and requires further analysis in Step 2A Prong Two to determine whether the claim as a whole integrates the exception into a practical application.”  MPEP 2106.04(c).  “It is important to keep in mind that product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart.”  MPEP 2106.04(b)(II).  
“The markedly different characteristics analysis is part of Step 2A Prong One, because the courts use this analysis to identify product of nature exceptions.”  MPEP 2106.04(c).  “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties, and are evaluated based on what is recited in the claim on a case-by-case basis. If the analysis indicates that a nature-based product limitation does not exhibit markedly different characteristics, then that limitation is a product of nature exception. If the analysis indicates that a nature-based product limitation does have markedly different characteristics, then that limitation is not a product of nature exception.”  MPEP 2106.04(c)(II).
Examiners should keep in mind that if the nature-based product limitation is naturally occurring, there is no need to perform the markedly different characteristics analysis because the limitation is by definition directed to a naturally occurring product and thus falls under the product of nature exception.”  MPEP 2106.04(c)(I).
Here, claim 11 is directed towards a composition of matter such that step 1 is yes.  The specification directly describes that a protein identical to recited SEQ ID NO: 1 is a naturally-occurring protein produced by durian plant (Durio zibethinus).  See specification, Example 1.  The protein of SEQ ID NO: 1 being a naturally-occurring produce produced by Durio zibethinus is further evidenced by GenBank, Accession No. XP_022742021.1, 2017, www.ncbi.nlm.nih.gov, as discussed above.
Since a protein identical to recited SEQ ID NO: 1 is naturally-occurring, for step 2A, prong 1, “there is no need to perform the markedly different characteristics analysis because the limitation is by definition directed to a naturally occurring product and thus falls under the product of nature exception.” 
Regarding, step 2A, prong 2, “Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception.”  MPEP 2106(II)(A)(2).  “Examiners evaluate integration into a practical application by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations introduced in subsection I supra, and discussed in more detail in MPEP §§ 2106.04(d)(1), 2106.04(d)(2), 2106.05(a) through (c) and 2106.05(e) through (h).”  MPEP 2106.04(d).
Claim 11 does not recite any additional elements other a genus of proteins that includes at least one naturally-occurring protein. 
Regarding Step 2B for the claims, “Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception”?  MPEP 2106.05(II).  Here, claim 11 does not recite any additional elements other than a genus of proteins that includes at least one naturally-occurring protein. 
As such, Step 2B is answered in the negative and the claims are directed towards a judicial exception.   
The claims are directed towards ineligible subject matter for the reasons stated.

Response to arguments submitted 09/14/2022
	Applicant argues:
	In the Amendment filed on May 9, 2022, Applicant submitted that the claims are not 
rendered obvious over the combinations of the cited references at least because of the unexpected superior property of the claimed durian-derived alcohol acyltransferase (AAT) as compared with an apple AAT as demonstrated in Example 4 of the present specification. 
The Examiner, however, contends that the data in the specification employs butanol as a reactant which cannot be considered to be commensurate in scope with the claims. See Advisory Action dated May 25, 2022. The Examiner also alleges that Burk suggests that rose AAT1 alcohol acetyltransferase utilizes a methacrylyl-CoA substrate while Guterman suggests that the same alcohol acetyltransferase utilizes acetyl-CoA as a substrate, and thus a person with ordinary skill in the art would have used the transferases suggested by Burk for the conversion of 3-hydroxyisobutyryl-CoA to 3-hydroxyisobutyric acid ester. See Pages 7-8 of the Office Action dated January 11, 2022. 
Applicant herewith submits the attached Declaration under 37 C.F.R. 1.132, supporting the unexpectedly superior property achieved by the claimed durian-derived AAT as compared with a rose-derived AAT with various alcohols.

The declaration under 37 CFR 1.132 filed 09/14/2022 is insufficient to overcome the rejection of the pending claims based upon 35 U.S.C. 103 as set forth in the last Office action because: 
The burden is on applicant to establish that results are unexpected and significant.  MPEP 716.02(b).  "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992); MPEP 716.02(b).  “An affidavit or declaration under 37 CFR 1.132 [or data from the specification] must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.”  MPEP 716.02(e).  "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967); MPEP 716.02(c)(II).  “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the ‘objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.’" MPEP 716.02(d).
	While Burk et al. directly suggest a reaction between 3-hydroxyisobutyric acid and an alcohol to form a 3-hydroxyisobutyric acid ester with an alcohol acyltransferase, Burk et al. do not provide a direct working example of the same.  As such the closest prior art to claim 1 includes, but is not limited to, Asano et al. (U.S. 2017/0022525 A1) describing:

    PNG
    media_image3.png
    442
    390
    media_image3.png
    Greyscale

	The specification, Example 1, describes that the alcohol acyltransferase of SEQ ID NO: 1 was isolated from durian (Durio zibethinus) fruit such that the specification evidences that D. zibethinus fruit, as described by Asano et al. necessarily has the alcohol acyltransferase of SEQ ID NO: 1.  As such, Example 6 of Asano et al. is considered to disclose the esterification reaction of methacrylyl-CoA and n-butanol catalyzed by the alcohol acyltransferase of SEQ ID NO: 1.  In this regard, the difference between Example 6 of Asano et al. and claim 1 is the identity of the substrate being 3-hydroxyisobutyryl-CoA rather than methacrylyl-CoA.
	"Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." MPEP 716.02(c). As discussed, all of methacrylyl-CoA, isobutyryl-CoA and 3-hydroxyisobutyryl-CoA are structurally similar differing only the presence of a double bond and hydroxylation.  Table 5 of Asano et al. describe that the reaction rate of methylacryly-CoA and isobutyryl-CoA with various alcohols catalyzed by an alcohol acyltransferase from Chamaemlum nobile are similar such (114 and 100, respectively) such that an ordinarily skilled artisan would expect that any alcohol acyltransferase would have similarly ability to utilize methylacryly-CoA and isobutyryl-CoA as well as the very similar 3-hydroxyisobutyryl-CoA.
	“An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.”  MPEP 716.02(e). Here, no direct comparison is made to the closest prior art that includes Example 6 of Asano et al.  However, Table 1 of the declaration indicates that the combination of 3-hydroxyisobutyryl-CoA and n-butanol is a worse substrate than methacrylyl-CoA and n-butanol for the alcohol acyltransferase of SEQ ID NO: 1.
As far as the declaration is seeking to establish that the alcohol acyltransferase of SEQ ID NO: 1 has unexpectedly high activity with 3-hydroxybutyryl-CoA, while not all alcohol acyltransferase may have similar activity with methylacryly-CoA, isobutyryl-CoA and 3-hydroxyisobutyryl-CoA, Table 5 of Asano et al. indicate that it is not unexpected for an alcohol acyltransferase to have such properties.  That is, that small structural changes in the CoA substrate will not result in large activity change.  The declaration compares the alcohol acyltransferase of SEQ ID NO: 1 to a single alcohol acyltransferase from rose, which appears to have overall low activity with methacrylyl-CoA and 3-hydroxyisobutyryl-CoA.  However, there are multiple descriptions in the prior art of alcohol acyltransferases with apparent high activity with methacrylyl-CoA and isobutyryl-CoA as shown in Table 5 of Asano et al. and with isobutyryl-CoA as shown in Table 3 of JP’141 (JM109/pBAT002 expresses the strawberry alcohol acyltransferase of SEQ ID NO: 3 of JP’141).  As such, an unexpected high activity of the alcohol acyltransferase of SEQ ID NO: 1 cannot be established by comparison to a single alcohol acyltransferase when the art teaches several suitable alcohol acyltransferases.
Further, both Table 5 of Asano et al. and the declaration show that the reaction rate can change significantly when the identity of the alcohol is changed.  The ability of the alcohol acyltransferase having recited SEQ ID NO: 1 to utilize phenol is not established by the declaration or other evidence of record.  For this reason, the data in the declaration is not commensurate in scope with claim 1 that expressly recited phenol.  Further, it is note that alcohol as recited in claim 1 includes secondary alcohols wherein no secondary alcohols are evaluated in the declaration.  “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the ‘objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.’" MPEP 716.02(d).
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Applicant argues:
The cited documents do not teach or suggest that the durian AAT would exhibit a higher 
activity compared with the rose-derived AATs as demonstrated in the Declaration. . . . Therefore, Burk fails to teach or suggest that the durian-derived AAT would exhibit a superior activity over the rose-derived AAT. Moreover, the remaining cited references do not cure the deficiency of Burk.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., superior activity) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Regardless, the activity of the alcohol acyltransferase of SEQ ID NO: 1 is inherent to the alcohol acyltransferase of SEQ ID NO: 1 that is taught by the prior art (e.g. Asano et al.).  See MPEP 2112.01(I).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652                                                                                                                                                                                                        


/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652